Opinion by
Mr. Justice Fell,
The vendees in a contract for the purchase of land, claiming the right to rescind on the ground of fraud, tendered a deed of reconveyance and demanded the repayment of the part of the purchase money which they had paid. The right was denied by the vendors, who then caused a scire facias to issue on the mortgage which had been given them by the vendees for the unpaid balance of the purchase money. At the trial no defense was interposed, and under the judgment obtained the property was sold by the sheriff, and purchased by the plaintiffs in that action. A bill subsequently filed by the vendees to rescind the contract and to require the return of the purchase money was dismissed by the court of common pleas on the ground that the judgment on the scire facias was an adjudication of all matters set up by the bill, and a bar to the proceedings.
The rule that what has been judicially determined shall not again be made the subject of controversy extends to every question in the proceedings which was legally cognizable, and applies where a party has neglected the opportunity of trial, or has failed to present his cause or defense in whole or in part under the mistaken belief that the matter would remain open and could be made the subject of another proceeding. A verdict and judgment in a suit on a mortgage establish the fact that the debt is due and preclude the defendant from setting up fraud as a defense in an action on the bond, and are conclusive on this ground in an action of ejectment for the land sold under the judgment: Lewis v. Nenzel, 38 Pa. 222. As are a former verdict and judgment for plaintiff in replevin on an issue of rent in arrears conclusive in a subsequent action in assumpsit for the same rent: Cist v. Zeigler, 16 S. & R. 282. So will the failure in an action to recover for the nondelivery of goods purchased estop the defendant in a suit for the price from deny*72ing tlie delivery: White v. Reynolds, 3 P. &. W. 97. So also a judgment recovered against a physician for malpractice is a bar to a subsequent action by him for services in the course of which the malpractice occurred: 15 Barb. 67. The same principle controlled the decisions in Haneman v. Pile, 161 Pa. 599; Bierer v. Hurst, 162 Pa. 1, and Wilson v. Buchanan, 170 Pa. 14, where questions which had been decided on the merits at law were presented on the same grounds in equity.
In these cases and many others depending upon the same principle the precise question had either been decided by a court of competent jurisdiction or the judgment in the first suit had negatived by implication the foundation of the second. Generally the estoppel extends to any allegation which was at issue and determined in the course of the proceedings which went to establish or disprove either the plaintiff’s case or that set up by the defendant: Stevens v. Hughes, 31 Pa. 381; Beloit v. Morgan, 7 Wall. 618.
But a judgment is not evidence of any matter which comes collaterally into question, or which is incidentally cognizable, or which is to be inferred by argument from it: Duchess of Kingston’s Case, 11 State Trials, 261. The conclusive effect of a judicial decision cannot be extended by argument or implication to matters not actually heard and determined, nor to collateral questions which arise but do not become part of the case: Hibshman v. Dulleban, 4 Watts, 183; Martin v. Gernandt, 19 Pa. 124; Kelsey v. Murphy, 26 Pa. 78; Tams v. Lewis, 42 Pa. 402; Schriver v. Eckenrode, 87 Pa. 213. The estoppel of a former adjudication will extend only so far as the subject-matter of the second suit is substantially the same as that of the first, and may be binding on some points while leaving others open to controversy. Notes to Doe v. Oliver, 2 Smith’s Leading Cases, 763. In order to render a judgment effectual as a bar it must appear that the cause of action is the same in substance and can be sustained by the same evidence; and as between courts of law and courts of equity the rule does not apply unless the jurisdiction of the former is broad enough to cover the whole ground, nor where questions falling within the exclusive province of equity are involved.
The learned editors of White and Tudor’s Leading Cases in Equity in the notes to the Earl of Oxford’s Case, p. 1372, 4th *73Am. ed. citing Boyce v. Grundy, 3 Peters, 240, say: “ To render the adjudication of one court conclusive in another the jurisdiction of the former tribunal must be broad enough to cover the whole ground and leave no essential point untouched and open for consideration. Hence, even when a defense is legally cognizable and might have been received in a court of law, it may be requisite to consider whether it could have been made fully and effectually, and if it could not recourse may still be had to chancery for a larger measure of relief than the law affords. That an action has been brought on a contract for the sale of land, and a judgment recovered against the vendee for an installment of the purchase money, will not therefore necessarily preclude him from filing a bill to have the execution of the judgment stayed and the amount paid or collected under it refunded, and the whole contract set aside as fraudulent; because although the fraud might have been pleaded or given in evidence as a defense to the action it would have only been an answer to the stipulation or covenant on which the suit was brought, and the defendant would still have been obliged to seek relief in chancery.” In Boyce v. Grundy, supra, a bill was filed to enjoin the collection of a judgment at law for the purchase money of land and to rescind the contract on the ground of fraud. In the opinion of the court it is said that the defense of fraud might have been resorted to, yet it was obviously not an adequate remedy because it was a partial one, and the defendant would still have been left to renew the contest upon a series of suits.
The proceeding on the mortgage was after notice by the vendees of the intention to rescind the contract on the ground of misrepresentation, and after the necessary steps preliminary to a resort to equity had been taken, by the tender of a deed and a demand for repayment. There was no ground consistent with this position on which a defense could have been made at the trial. The verdict and judgment on the scire facias determined the amount due on the mortgage, but left untouched matters in dispute which were not, and could not have been, adjudicated. A defense at the trial would have been limited to the question at issue, and if successfully made corrld not have resulted in more than relief to the mortgagors from the payment of the balance of the price secured by the mortgage. The remedy *74sought by the bill is distinct from this and of a much wider scope. It is the cancellation of the agreement and the repayment of the money paid. These are matters which come within the peculiar province of equity. They were not cognizable in the former action, and they are now open for adjudication in a tribunal which affords a wider measure of relief and where an adequate remedy may be obtained.
Some complications which may arise hereafter would have been avoided if the bill had been filed before the trial and a stay of proceedings had until the question of rescission had been decided. The record however presents the single question whether the judgment obtained on the scire facias is a bar to the equitable relief sought by the bill. We are of opinion that it is not.
The assignments of error are sustained and the order dismissing the bill is reversed and set aside, and the record is remitted to the court of common pleas for further proceedings.